                               Case 2:21-cv-00381-JAM-CKD Document 8 Filed 04/01/21 Page 1 of 2


                          1
                          2
                          3
                          4
                          5
                          6
                          7
                                                         UNITED STATES DISTRICT COURT
                          8                             EASTERN DISTRICT OF CALIFORNIA
                                                               FRESNO DIVISION
                          9
                      10                                        )
                              CHRISTOPHER BIMBO,                )                Case No.: 2:21-CV-00381-JAM-CKD
                      11                                        )
                                                                )
                      12
                                         Plaintiff,             )
                      13                                        )                ORDER ON JOINT STIPULATION TO
                                   vs.                          )                EXTEND TIME TO RESPOND TO
                      14                                        )                INITIAL COMPLAINT BY NO MORE
                              WELLS FARGO BANK N.A.; and EQUIFAX)                THAN 30 DAYS
                      15
                              INFORMATION SERVICES, LLC,        )
                      16                                        )                Complaint served: March 11, 2021
                                         Defendants.            )                Current Response date: April 1, 2021
                      17                                        )                New Response Date: May 3, 2021
                      18                                        )
                                                                )
                      19                                        )
                      20
                      21
                      22
                      23
                      24
                      25             The parties having stipulated to extend the time for Equifax Information Services, LLC to
                      26      respond to the complaint herein to allow the parties to explore settlement, and the proposed
                      27      extension not affecting any dates scheduled in this matter, and good cause appearing therefor,
                      28
                                                                            -1–
   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651
                                     ORDER ON STIPULATION TO EXTEND TIME TO RESPOND
    (949) 376-3500
                                                     TO COMPLAINT
                               Case 2:21-cv-00381-JAM-CKD Document 8 Filed 04/01/21 Page 2 of 2


                          1          IT IS HEREBY ORDERED THAT the parties’ request to extend the time for Equifax
                          2   Information Services, LLC to respond to the complaint herein is granted. Equifax Information
                          3   Services, LLC shall file its responsive pleading herein on or before May 3, 2021.
                          4
                          5
                          6   DATED: March 31, 2021                           /s/ John A. Mendez
                                                                              THE HONORABLE JOHN A. MENDEZ
                          7
                                                                              UNITED STATES DISTRICT COURT JUDGE
                          8
                          9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                                                            -2–
   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651
                                     ORDER ON STIPULATION TO EXTEND TIME TO RESPOND
    (949) 376-3500
                                                     TO COMPLAINT
